DETAILED ACTION
1.	This action is responsive to the following communication: Notice of Allowance filed on 03/02/2022. 
2.	Corrected Notice of allowance addresses IDS filed 05/20/22 and the A.NA filed on 05/20/22
Allowable Subject Matter
3.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 18 and 20, when considered, are allowable over the prior art of record. Specifically, the prior art of Scriffignano teaches the limitation: “optimized prediction module that can include a program or algorithm for when executed by processor automatically predict entity behavior events from objective measures”. But the claims recite a different combination of limitation: “determining that the prediction data associated with one of the linear surrogate models correlates with the predication data associated with machine learning model and the prediction data associated with one of the non-linear surrogate models correlates with the prediction data associated with the machine learning model” and “utilizing the one of the linear surrogates and the one of the non-linear surrogate models to provide an indication of one or more input features of the input data that influenced the prediction data associated with the machine learning model.”, that is not suggested or shown by Scriffignano.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 27, 2022